Exhibit 10.1

 

SECOND LIMITED WAIVER AND SECOND AMENDMENT

TO AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS SECOND LIMITED WAIVER AND SECOND AMENDMENT, dated as of March 30, 2005 (the
“Waiver”), to that certain Amended and Restated Credit Agreement, dated as of
September 3, 2003, is made among MQ ASSOCIATES, INC., a Delaware corporation
(“Holdings”), MEDQUEST, INC., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement defined below) identified on the
signature pages hereto, and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

RECITALS

 

A.            Holdings, the Borrower, the Lenders, Chase Lincoln First
Commercial Corporation, as Syndication Agent, Wachovia and General Electric
Capital Corporation, as Co-Documentation Agents, and Wachovia as Administrative
Agent, are parties to an Amended and Restated Credit Agreement, dated as of
September 3, 2003 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), providing for the availability of certain
credit facilities to the Borrower upon the terms and conditions set forth
therein.  Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement.

B.            Pursuant to that certain Limited Waiver and Agreement, dated as of
February 14, 2005 (the “First Waiver”), among the parties hereto, the Required
Lenders (i) temporarily waived the Specified Defaults (as defined in the First
Waiver), (ii) permanently waived the Section 6.2(c) Default (as defined in the
First Waiver) and (iii) extended the deadline for delivery of the 2005
Projections (as defined in the First Waiver).

C.            Holdings and the Borrower have advised the Administrative Agent
and the Lenders that the Specified Defaults (as defined in the First Waiver) are
continuing and that the Borrower is not able to deliver the 2005 Projections (as
defined in the First Waiver) to the Administrative Agent and the Lenders by
March 31, 2005.

D.            Holdings and the Borrower have requested that the Administrative
Agent and the Lenders agree (i) to temporarily waive the Second Waiver Specified
Defaults (as defined below) until May 15, 2005 and (ii) to extend the deadline
for delivery of the 2005 Projections.

E.             The Administrative Agent and the Lenders party to this Waiver are
agreeable to the request of Holdings and the Borrower under the circumstances
referred to below and on the terms and conditions set forth below.

 

 

--------------------------------------------------------------------------------


 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.                             Amendment to Section 10.5.  (a) Section 10.5(a)
of the Credit Agreement is hereby amended by deleting the words “including the
reasonable fees and disbursements of counsel to each Agent” and inserting in
lieu thereof “including but not limited to the reasonable fees and disbursements
of counsel for the Administrative Agent, any other counsel that any of the
Agents shall retain and any other third-party appraisers, consultants, financial
consultants and auditors advising the Administrative Agent or retained by
counsel for the Administrative Agent,”; and

                (b) Section 10.5(b) of the Credit Agreement is hereby amended by
inserting the following phrase at the end thereof “and any third-party
appraisers, consultants, financial consultants and auditors advising the
Administrative Agent or retained by counsel for the Administrative Agent”.

2.                             Waivers.  In reliance upon the representations,
warranties and agreements made by Holdings and the Borrower in this Waiver, each
of the Lenders and the Administrative Agent hereby:

(a)           temporarily (i) waives the (I) Specified Defaults and (II) one or
more Defaults and/or Events of Default that may have occurred and may be
continuing, or that may occur, with respect to (w) the covenant to deliver a
copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of the fiscal year ended December 31,
2004, and the related audited consolidated statements of income and cash flows
for such fiscal year, within 90 days after the end of such fiscal year, as
required by Section 6.1(a) of the Credit Agreement, (x) the covenants contained
in Section 7.1 of the Credit Agreement as of and for the period ended March 31,
2005, (y) representations and warranties made or deemed made by Holdings and the
Borrower concerning the financial statements and other information previously
provided by Holdings and the Borrower to the Administrative Agent and the Lender
relating to such period and/or (z) the failure to give notice of any such
Default and/or Event of Default listed in clauses (w) — (y) or any
representation or warranty made or deemed made by Holdings and the Borrower that
no such Default or Event of Default has occurred ((I) and (II), collectively,
the “Second Waiver Specified Defaults”) and (ii) agrees that, for the purposes
of Section 5(c) hereof and, solely in connection with any borrowing of Revolving
Loans or Swingline Loans or issuance of Letters of Credit as permitted under
clause (2) below, for purposes of Section 5.2(a) of the Credit Agreement, any
effect that the Accounting Matter (as defined to in the First Waiver) has had or
may have on any financial statements or other information of Holdings, the
Borrower and their Subsidiaries previously delivered to the Administrative Agent
and the Lenders or any related representations and warranties made or deemed
made by any Loan Party in or pursuant to the Loan Documents shall be
disregarded; provided that (1) such waiver and agreement is effective only
until, and shall expire automatically (without any further action by or notice
to or from the Administrative Agent or any Lender) upon, the earliest to occur
of (A) May 15, 2005 and (B) delivery by the Borrower to

 

2

--------------------------------------------------------------------------------


 

the  Administrative Agent and the Lenders of audited financial statements for
the year ending December 31, 2004 as required by Section 6.1(a) of the Credit
Agreement together with the certificates and other information as required by
Sections 6.2(a) and 6.2(b) of the Credit Agreement  and (C) the occurrence of
any Default or Event of Default other than the Second Waiver Specified Defaults
(the “Waiver Period”), and (2) as a continuing condition to the effectiveness of
such waiver and agreement, the Borrower agrees that the aggregate amount of all
borrowings of Revolving Loans and/or Swingline Loans (excluding any Revolving
Loans to the extent the proceeds thereof are used to refund outstanding
Swingline Loans) made, together with the aggregate amount of all Letters of
Credit issued, during the period from the Effective Date (as defined below)
until the expiration of the Waiver Period, will not exceed the aggregate amount
at any time outstanding of the Revolving Loans and/or Swingline Loans
outstanding, together with the aggregate amount of all Letters of Credit issued,
on March 23, 2005 plus $5,000,000; provided, further, that the limited duration
of this Waiver shall not be taken into consideration when determining whether,
at any time during the Waiver Period, a Default has occurred under the Credit
Agreement; and

(b)           agrees that the Borrower shall not be required to deliver the 2005
Projections to the Administrative Agent and the Lenders until the earlier of (i)
May 15, 2005 and (ii) delivery by the Borrower to the Administrative Agent and
the Lenders of audited financial statements for the year ending December 31,
2004 as required by Section 6.1(a) of the Credit Agreement.

3.                             Excess Cash.  If as of the close of any Business
Day during the Waiver Period, the aggregate cash on-hand of the Borrower and all
other Group Members exceeds $8.5 million, the Borrower shall promptly pay to the
Administrative Agent in reduction of outstanding Revolving Loans all such
amounts in excess of $8.5 million; provided, however, that such repayments shall
not permanently reduce the Revolving Commitment or the aggregate amount of
Revolving Loans and/or Swingline Loans, together with the aggregate amount of
all Letters of Credit issued, permitted to be outstanding pursuant to the terms
of Section 2(a) of this Waiver; provided, further, that the Administrative Agent
and the Borrower shall use commercially reasonable efforts to minimize any loss
or expense payable by the Borrower under Section 2.20 of the Credit Agreement as
a result of the making of a prepayment of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto (it being understood and
agreed that such efforts may include the deposit by the Borrower of amounts
required to be repaid pursuant to this Section 3 into a segregated account as
determined by the Administrative Agent and applied to repay Eurodollar Loans as
and when the applicable Interest Periods expire).

4.                             Limitations.  Notwithstanding anything in the
Credit Agreement to the contrary, during the Waiver Period, the Borrower:

(a)           shall not, with respect to any Eurodollar Loan, permit the
Interest Period to end beyond one month after the borrowing or conversion date
thereof;

 

3

--------------------------------------------------------------------------------


 

(b)           shall not permit to be extended any Incremental Term Loans;

(c)           agrees that clauses (x) and (y) of the first proviso to Section
2.11(d) of the Credit Agreement shall not apply ;

(d)           shall not permit any Restricted Payment to be made other than (i)
dividends to Holdings to permit Holdings to pay corporate overhead expenses
incurred in the ordinary course of business not to exceed $25,000 in the
aggregate and pay any taxes that are due and payable by Holdings and the
Borrower as part of a consolidated group and (ii) Restricted Payments otherwise
permitted under Sections 7.6(a) and (d) of the Credit Agreement; and

(e)           shall not permit to be made any Investments of the type permitted
under Section 7.7(g) of the Credit Agreement other than such Investments listed
on Schedule 4(e) hereto (which Investments shall be permitted under Section
7.7(g) regardless of whether they comply with the requirements set forth in
clauses (iii) and (viii) of such Section 7.7(g)).

5.                             Representations and Warranties.  In order to
induce the Administrative Agent and the Lenders to enter into this Waiver, each
of Holdings and the Borrower hereby represents and warrants to the Lenders as of
the date hereof that:

(a)           this Waiver has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

(b)           after giving effect to this Waiver, no Default or Event of Default
has occurred and is continuing; and

(c)           after giving effect to this Waiver, each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents is
true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

6.                             Conditions of Effectiveness.  This Waiver shall
become effective as of the date (the “Effective Date”) that (i) the
Administrative Agent shall have received executed counterparts hereof from each
of Holdings, the Borrower and the Required Lenders and an acknowledgment and
consent hereto from each of the Subsidiary Guarantors in form and substance
reasonably satisfactory to the Administrative Agent, (ii) the Administrative
Agent shall have received the expense deposit in the amount of $25,000 with
respect to the engagement on behalf of the Administrative Agent of FTI
Consulting, Inc., (iii) the Administrative Agent shall have received a fee
payable to the Administrative Agent for the account of each Lender pro rata in
accordance with each Lender’s Tranche B Term Percentage, Incremental Term
Percentage and Revolving Commitment, as the case may be, in the

 

4

--------------------------------------------------------------------------------


 

aggregate amount of $175,000 and (iv) the Borrower shall have paid to the
Administrative Agent in reduction of the Revolving Loans all amounts of cash
on-hand of the Borrower and all other Group Members in excess of $8.5 million
(which payment shall be subject to the provisos set forth in Section 3 of this
Waiver).

7.                             Effect of Waiver.  Each of Holdings and the
Borrower understands that the waivers set forth in Section 2 hereof is temporary
in effect and that upon the expiration of the Waiver Period, without any further
action by or notice to or from the Administrative Agent or any Lender, the
Administrative Agent and the Lenders shall have all of the rights and remedies
provided to them under the Credit Agreement, the other Loan Documents,
applicable law or otherwise as though no waivers had been granted hereunder. 
Except as expressly set forth herein, this Waiver shall not, by implication or
otherwise, limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders, the Administrative Agent, the Borrower, Holdings or
any other Loan Party under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle the Borrower, Holdings or any other Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. 
This Waiver shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

8.                             Releases.  For purposes of this Section, the
following terms shall have the following definitions:

“Related Parties” shall mean,  with respect to any released party, such party’s
parents, subsidiaries, affiliates, successors, assigns, predecessors, officers,
directors, employees, agents, representatives, attorneys, accountants and
shareholders, if any.

“Claims” shall mean  any and all claims, losses, debts, liabilities, demands,
obligations, promises, acts, omissions, agreements, costs, expenses, damages,
injuries, suits, actions, causes of action, including without limitation, any
and all rights of setoff, recoupment or counterclaim of any kind or nature
whatsoever, in law or in equity, known or unknown, suspected or unsuspected,
contingent or fixed.

Excluding only the continuing obligations of the Lenders and the Administrative
Agent from and after the Effective Date under the express terms of the Credit
Agreement, the Loan Documents and this Waiver, Holdings, the Borrower and each
Guarantor

 

5

--------------------------------------------------------------------------------


 

hereby release, acquit and forever discharge the Lenders and the Agents, and
each of them, and their respective Related Parties, of and from any and all
Claims arising out of, related or in any way connected with any action or
failure to act, prior to the Effective Date, in response to or otherwise in
connection with the events or circumstances arising under or otherwise related
to the Credit Agreement, the Loan Documents or any Defaults occurring under the
Credit Agreement or the Loan Documents.

9.                             Governing Law.  THIS WAIVER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.                           Severability.  Any provision of this Waiver that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

11.                           Successors and Assigns.  This Waiver shall be
binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.

12.                           Construction.  The headings of the various
sections and subsections of this Waiver have been inserted for convenience only
and shall not in any way affect the meaning or construction of any of the
provisions hereof.

13.                           Counterparts.  This Waiver may be executed by one
or more of the parties to this Waiver on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Waiver
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their duly authorized officers as of the date first above written.

 

 

MEDQUEST, INC.

 

 

 

 

 

 

 

By:

 /s/ DONALD C. TOMASSO

 

 

 

Name:  Donald Tomasso

 

 

Title:  Interim Chief Executive Officer

 

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

 /s/ DONALD C. TOMASSO

 

 

 

Name:  Donald Tomasso

 

 

Title:    Interim Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

and as a Lender

 

 

 

 

 

 

 

By:

 /s/ LEANNE S. PHILLIPS

 

 

 

Name: Leanne S. Phillips

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

CHASE LINCOLN FIRST COMMERCIAL

 

CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ DAWN LEE LUM

 

 

 

Name: Dawn Lee Lum

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as a Lender

 

 

 

 

 

 

 

By:

 /s/ BRENT A. SHEPHERD

 

 

 

Name: Brent A. Shepherd

 

 

Title: Duly Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

 /s/ EDWARD CRIPPS

 

 

 

Name: Edward Cripps

 

 

Title: Director Banking Products Services, US

 

 

 

 

By:

 /s/ RICHARD L. TAVROW

 

 

 

Name:  Richard L. Tavrow

 

 

Title:  Director Banking Products Services, US

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

MADISON PARK, as a Lender

 

 

 

 

 

 

 

By:

 /s/ ANDREW MARSHAK

 

 

 

Name: Andrew Marshak

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

CSAM FUNDING III, as a Lender

 

 

 

 

 

 

 

By:

 /s/ ANDREW MARSHAK

 

 

 

Name: Andrew Marshak

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

FOOTHILL INCOME TRUST L.P.,

 

as a Lender

 

 

 

 

By:

FITGP, LLC, its General Partner

 

 

 

 

 

 

 

By:

 /s/ DENNIS R. ASCHER

 

 

 

Name: Dennis R. Ascher

 

 

Title:  Managing Member

 

 

--------------------------------------------------------------------------------


 

 

BLACK DIAMOND INTERNATIONAL

 

FUNDING, LTD, as a Lender

 

 

 

 

 

 

 

By:

 /s/ PAUL COPE

 

 

 

Name: Paul Cope

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

INDOSUEZ CAPITAL FUNDING VI

 

LIMITED, as a Lender

 

 

 

 

By:

Lyon Capital Management, LLC, as

 

 

Collateral Manager

 

 

 

 

 

 

 

By:

 /s/ ALEXANDER B. KENNA

 

 

 

Name: Alexander B. Kenna

 

 

Title: Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

 

MOUNTAIN CAPITAL CLO 1 LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

 /s/ CHRIS SIDDONS

 

 

 

Name: Chris Siddons

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

MOUNTAIN CAPITAL CLO 11 LTD.,

 

as a Lender

 

 

 

 

 

 

 

By:

 /s/ CHRIS SIDDONS

 

 

 

Name: Chris Siddons

 

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

TRS/LLC, as a Lender

 

 

 

 

 

 

 

By:

 /s/ EDWARD SCHAFFER

 

 

 

Name: Edward Schaffer

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND CONSENT

 

Pursuant to Section 4 of the Second Waiver and Second Amendment to Amended and
Restated Credit Agreement, dated as of March     , 2005 among MQ Associates,
Inc., a Delaware corporation (“Holdings”), MedQuest, Inc., a Delaware
corporation (the “Borrower”), the Lenders identified on the signature pages
thereto, and Wachovia Bank, National Association (“Wachovia”), as administrative
agent for the Lenders (the “Waiver”), to which this acknowledgment is attached,
each of the undersigned hereby acknowledges receipt of a copy of and consents to
the execution and delivery by Holdings and the Borrower of the Waiver.  Each of
the undersigned further confirms and agrees that, after giving effect to the
Waiver, each Loan Document to which it is a party shall continue in full force
and effect in accordance with its terms. Capitalized terms used herein without
definition shall have the meanings given to them in the Amended and Restated
Credit Agreement dated September 3, 2003 among Holdings, the Borrower, the
Lenders, JPMorgan Chase Bank, as Syndication Agent, Wachovia and General
Electric Capital Corporation, as Co-Documentation Agents, and Wachovia, as
Administrative Agent.

[Remainder of this page intentionally left blank.]

 

Acknowledgement to

Second Waiver and Second Amendment

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be executed by their duly authorized officers as of the date first
above written.

ANDERSON DIAGNOSTIC IMAGING, INC.

ASHEVILLE OPEN MRI, INC.

BIOIMAGING AT CHARLOTTE, INC.

BIOIMAGING OF COOL SPRINGS, INC.

BIOIMAGING AT HARDING, INC.

CABARRUS DIAGNOSTIC IMAGING, INC.

CAPE FEAR DIAGNOSTIC IMAGING, INC.

CAROLINA IMAGING, INC. OF FAYETTEVILLE

CAROLINAS DIAGNOSTIC IMAGING, INC.

CHAPEL HILL DIAGNOSTIC IMAGING, INC.

CHATTANOOGA DIAGNOSTIC IMAGING, INC.

DOTHAN DIAGNOSTIC IMAGING, INC.

FLORIDA DIAGNOSTIC IMAGING CENTER, INC.

GROVE DIAGNOSTIC IMAGING CENTER, INC.

ILLINOIS DIAGNOSTIC IMAGING, INC.

IMAGING SERVICES OF ALABAMA, INC.

KANSAS DIAGNOSTIC IMAGING, INC.

LEXINGTON OPEN MRI, INC.

MECKLENBURG DIAGNOSTIC IMAGING, INC.

MEDQUEST ASSOCIATES, INC.

MISSOURI IMAGING, INC.

On behalf of each of the entities listed above:

 

 

MOBILE OPEN MRI, INC.

MRI & IMAGING OF WISCONSIN, INC.

NORTHEAST COLUMBIA DIAGNOSTIC IMAGING,
INC.

OCCUPATIONAL SOLUTIONS, INC.

OPEN MRI OF GEORGIA, INC.

OPEN MRI & IMAGING OF GEORGIA, INC.

OPEN MRI & IMAGING OF RICHMOND, INC.

PALMETTO IMAGING, INC.

PHOENIX DIAGNOSTIC IMAGING, INC.

PIEDMONT IMAGING, INC. (FORSYTH)

PIEDMONT IMAGING, INC. (SPARTANBURG)

SOUTH CAROLINA DIAGNOSTIC IMAGING, INC.

SUN VIEW HOLDINGS, INC.

TEXAS IMAGING SERVICES OF EL PASO, INC.

TRIAD IMAGING, INC.

TYSON’S CORNER DIAGNOSTIC IMAGING, INC.

VIENNA DIAGNOSTIC IMAGING, INC.

VIRGINIA DIAGNOSTIC IMAGING, INC.

WILLIAM S. WITT, INC.

WISCONSIN DIAGNOSTIC IMAGING, INC.

On behalf of each of the entities listed above:

 

 

 

By:

/s/ DONALD C. TOMASSO

 

By:

/s/ DONALD C. TOMASSO

 

 

Name:  Donald Tomasso

 

Name:  Donald Tomasso

 

Title:  Interim Chief Executive Officer

 

Title:  Interim Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

ATHENS MRI, LLC

BIRMINGHAM DIAGNOSTIC IMAGING, LLC

BRIDGETON MRI AND IMAGING CENTER, LLC

BRUNSWICK DIAGNOSTIC IMAGING, LLC

BUCKHEAD DIAGNOSTIC IMAGING, LLC

CAPE FEAR MOBILE IMAGING, LLC

CAPE IMAGING, L.L.C.

CAROLINA MEDICAL IMAGING, LLC

CLAYTON OPEN MRI, LLC

COASTAL IMAGING, LLC

CUMMING DIAGNOSTIC IMAGING, LLC

DIAGNOSTIC IMAGING OF ATLANTA, LLC

DIAGNOSTIC IMAGING OF GEORGIA, LLC

DIAGNOSTIC IMAGING OF HIRAM, LLC

DIAGNOSTIC IMAGING OF MARIETTA, LLC

DULUTH DIAGNOSTIC IMAGING, LLC

DULUTH CT CENTER, LLC

DURHAM DIAGNOSTIC IMAGING, LLC

EAST COOPER DIAGNOSTIC IMAGING, LLC

FARMFIELD DIAGNOSTIC IMAGING, LLC

FORT MILL DIAGNOSTIC IMAGING, LLC

HAPEVILLE DIAGNOSTIC IMAGING, LLC

IMAGING CENTER OF CENTRAL GEORGIA, LLC

JACKSONVILLE DIAGNOSTIC IMAGING, LLC

KIRKWOOD MRI AND IMAGING CENTER, LLC

On behalf of each of the entities listed above:

 

 

MEDICAL SCHEDULING OF MISSOURI, LLC

MIDTOWN DIAGNOSTIC IMAGING, LLC

MONTGOMERY OPEN MRI, LLC

OPEN MRI & IMAGING OF CONYERS, LLC

OPEN MRI & IMAGING OF ALBANY, LLC

OPEN MRI & IMAGING OF ATHENS, LLC

OPEN MRI & IMAGING OF DOUGLASVILLE, LLC

OPEN MRI OF ATLANTA, LLC

OPEN MRI OF CENTRAL GEORGIA, LLC

OPEN MRI & IMAGING OF DEKALB, LLC

OPEN MRI & IMAGING OF NORTH FULTON, LLC

OPEN MRI & IMAGING OF MACON, LLC

OPEN MRI & IMAGING OF N.E. GEORGIA, LLC

OPEN MRI AND IMAGING OF SNELLVILLE, LLC

OPEN MRI OF SIMPSONVILLE, LLC

OPEN MRI & IMAGING OF RICHMOND, LLC

RICHMOND WEST END DIAGNOSTIC IMAGING, LLC

SIMPSONVILLE OPEN MRI, LLC

ST. PETERS MRI & IMAGING CENTER, LLC

TOWN & COUNTRY OPEN MRI, LLC

TRICOM DIAGNOSTIC IMAGING, LLC

WEST ASHLEY DIAGNOSTIC IMAGING, LLC

WEST PACES DIAGNOSTIC IMAGING, LLC

WOODSTOCK DIAGNOSTIC IMAGING, LLC

On behalf of each of the entities listed above:

 

 

 

By:

/s/ DONALD C. TOMASSO

 

By:

/s/ DONALD C. TOMASSO

 

 

Name:  Donald Tomasso

 

Name:  Donald Tomasso

 

Title:  Interim Manager

 

Title:  Interim Manager

 

 

--------------------------------------------------------------------------------


 

 

OPEN MRI OF MYRTLE BEACH, LLC

 

OPEN MRI & IMAGING OF FLORENCE, LLC

 

 

 

 

By:

Palmetto Imaging, Inc., as sole member of each

of the entities listed above

 

 

 

 

 

 

 

By:

/s/ DONALD C. TOMASSO

 

 

 

Name:  Donald Tomasso

 

 

Title:  Interim Chief Executive Officer

 

 

--------------------------------------------------------------------------------